Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
Date: 3/12/21;
Present: Krishnan Menon – Examiner
Enoch Peavy: Attorney of record.

Applicant submitted an agenda in advance for the interview, which is attached herewith.
Applicant discussed the office action in detail.
Examiner’s observations:
(1) WC has two issues: (a) work will depend on how far it is compressed, and (b) the term “smaller” means the WC can be very small, and the material very weak?
(2) Definition of rebound strength, and why this is 0.3 (N.m2/g) or larger? It appears that the rebound strength could be greater than WC, that is, the material can bounce back with greater force than it was compressed - would that be possible?
(3) Withdrawing indefiniteness relating to inherent material properties wouldn’t help patentability.
(4) Adding equation for WC, or procedural steps wouldn’t add to patentability because they are not structural limitations.
(5) The only tangible argument made is that of “crystallinity” which can be different for the same polymer material. Therefore, if applicant can establish the crystallinity of the material used is significantly different from that of the reference, then that could be a way to overcome the current rejection.


/KRISHNAN S MENON/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        301-787-6891.